FILED
                            NOT FOR PUBLICATION                             APR 29 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUAN FIGUEROA,                                   No. 04-74050

              Petitioner,                        Agency No. A041-328-097

  v.
                                                 ORDER
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 13, 2010
                            San Francisco, California

Before:       KLEINFELD, TASHIMA, and THOMAS, Circuit Judges.

       Petitioner seeks review of an order of the Board of Immigration Appeals

(“BIA”) affirming an immigration judge’s (“IJ”) denial of relief under former §

212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c) (repealed 1996).

The IJ denied § 212(c) relief because petitioner failed to meet the requirement “that

the alien warrants relief as a matter of discretion.” We lack jurisdiction, however,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
because “[d]iscretionary decisions, including whether or not to grant § 212(c)

relief, are not reviewable.” Vargas-Hernandez v. Gonzales, 497 F.3d 919, 923 (9th

Cir. 2007) (citing 8 U.S.C. § 1252(a)(2)(B)(ii)). Petitioner’s attempt to attack the

IJ’s adverse credibility finding under the guise of a due process attack also fails.

See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir. 2001) (“a petitioner may

not create the jurisdiction that Congress chose to remove simply by cloaking an

abuse of discretion argument in constitutional garb”).

      We are also barred from reviewing petitioner’s remaining arguments

because petitioner failed to exhaust his administrative remedies with respect to

those claims before the BIA. See Abebe v. Mukasey, 554 F.3d 1203, 1208 (9th Cir.

2009); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      For the above stated reasons, this petition for review is DISMISSED.




                                          -2-